Citation Nr: 0928503	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  His awards and medals include the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in September 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran's erectile dysfunction was not present in 
service, is not etiologically related to service and was not 
caused or chronically worsened by service-connected 
disability, to include medications used to treat such 
disability. 


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claim, by letter mailed in July 2006, prior to the initial 
adjudication of the claim.  The record also reflects that 
service treatment records and all post-service medical 
evidence identified by the Veteran have been obtained.  In 
addition, he has been afforded an appropriate VA examination.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
erectile dysfunction because it is related to medication he 
takes for his service-connected posttraumatic stress disorder 
(PTSD).  He does not contend, and the evidence does not show, 
that service connection is warranted for erectile dysfunction 
on a direct basis.  In addition, although he and his spouse 
have argued that his erectile dysfunction also is related to 
medication he takes to treat hypertension and a heart 
condition, service connection is not in effect for those 
conditions.  The Board, therefore, will limit its 
consideration to the issue of service connection for erectile 
dysfunction as secondary to service-connected PTSD.

The post-service medical evidence of record shows that the 
Veteran's PTSD has been treated with various medications for 
at least a decade.  On VA examination in February 2008, he 
reported that he was currently taking bupropion, diazepam, 
and trazodone.  VA treatment records dated from 2000 to 2007 
confirm that he was prescribed these medications, although he 
had temporarily discontinued use of bupropion between 2005 
and 2006.

The February 2008 VA examination report notes that the 
Veteran has erectile dysfunction, which he reported as having 
its onset in 1998.  The Veteran stated that he believed the 
condition had worsened in 2001 or 2002 when he began taking 
diazepam and trazodone.  He also stated that he had 
experienced his first heart attack in 2001.  The Veteran 
reported that he had not been able to maintain an erection 
for the past three years, but he denied any problems with 
libido.

After reviewing the claims folder, examining the Veteran, and 
conducting a clinical interview, the VA examiner opined that 
the Veteran's erectile dysfunction was not related to his 
PTSD.  He explained that the Veteran had remained sexually 
active for many years after he was diagnosed with PTSD.  The 
examiner also concluded that he was unable to link the 
Veteran's erectile dysfunction to the use of his PTSD 
medications without resorting to speculation.  He noted that 
although the side effects of these medications included 
changes in libido, the Veteran specifically denied 
experiencing such changes.  The examiner also noted that 
while the side effects of bupropion include delayed 
ejaculation and impotence, these side effects are categorized 
as "rare," meaning that they occur in less than one out of 
every 1,000 patients.  Finally, the examiner suggested that 
the Veteran's erectile dysfunction may be related to his 
vascular disease.

There is no contrary competent opinion of record.  The 
Veteran testified and argued in written statements that he 
believes his erectile dysfunction is related to his PTSD 
medications, and his wife echoed that belief in a December 
2007 statement.  As laypersons without medical training, 
however, the Veteran and his wife are not competent to opine 
regarding issues of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran also 
stated that his VA physicians told him his erectile 
dysfunction was related to the PTSD medications.  However, no 
statement to that effect has been received from a trained 
medical professional, and a careful review of the VA 
treatment records reveals no diagnostic assessment or other 
statement addressing the etiology of his erectile 
dysfunction.

The Board acknowledges the Veteran's report that in 2001 or 
2002 his erectile dysfunction worsened after he began taking 
diazepam and trazodone.  The Board notes that the Veteran is 
competent to report his personal observations.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  These observations, 
however, are insufficient to establish the medical nexus 
required to substantiate this claim, particularly when 
examined in light of the evidence of record.  Treatment 
records show that the Veteran sustained his first heart 
attack in August 2001.  The Board observes that the date of 
this heart attack fits within the time frame identified by 
the Veteran for the worsening of his erectile dysfunction and 
that the VA examiner suggested the Veteran's erectile 
dysfunction may be related to his vascular disease.  
Moreover, although VA treatment records show that the Veteran 
was first prescribed diazepam in January 2001, he did not 
report any problems with erectile dysfunction until June 
2006.  Finally, the earliest evidence that the Veteran was 
taking trazodone is a treatment record dated in September 
2005, at least three years after the reported worsening of 
his erectile dysfunction.  

In sum, the competent and credible medical evidence of record 
establishes that the Veteran's erectile dysfunction is not 
related to his PTSD, to include the medications used to treat 
that disability.  Accordingly, since the preponderance of the 
evidence is against the claim, service connection for 
erectile dysfunction cannot be granted.


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


